



Exhibit 10.2
image1a02.jpg [image1a02.jpg]
 
 
2101 North University Drive
 
 
Fargo, ND 58102
 
 
Phone: 701.297.3022
 
 
Fax: 800.448.4889
 
 
www.DMSHealthTechnologies.com



June 9, 2015


Philips Healthcare
3000 Minuteman Road MS 400
Andover, MA 01810
Facsimile: (855) 207-4468


Re: Consolidated Agreements, dated April 1, 2014, between DMS Health
Technologies, Inc. and Philips Healthcare (the "Agreements")


Reference is hereby made to the General Governing Terms Across Schedules A, B
and C between DMS Health Technologies, Inc. ("DMS") and Philips Healthcare, a
division of Philips Electronics North America Corporation ("Philips"), which
govern the Agreements (the "General Terms").


We hereby notify you that the stockholders of Project Rendezvous Holding
Corporation, the direct parent corporation of DMS ("Parent"), are entering into
a Stock Purchase Agreement, dated October 13, 2015, with Digirad Corporation
("Buyer"), pursuant to which Buyer will acquire all of the outstanding shares of
capital stock of Parent (the "Sale").


We acknowledge that Section 2.d.(iii) of the General Terms states that the party
notified of a Change of Control (as defined in the General Terms) may terminate
the Agreements immediately upon such Change of Control, and we understand that
the Sale may be interpreted to constitute a Change of Control.












[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------






image1a02.jpg [image1a02.jpg]
 
 
2101 North University Drive
 
 
Fargo, ND 58102
 
 
Phone: 701.297.3022
 
 
Fax: 800.448.4889
 
 
www.DMSHealthTechnologies.com

        
Please sign where indicated below to indicate (i) your acknowledgement of, and
consent to, the Sale, (ii) your waiver of any right of first refusal that you
otherwise may have in connection with the Sale under the terms of the
Agreements, and (iii) your agreement you will not exercise any right that you
otherwise may have to terminate any of the Agreements solely as a result of the
Sale constituting a Change of Control in exchange for an agreed upon
modification of the termination for convenience clause from 180 days to 90 days
prior written notice, and that the Agreements shall remain in full force and
effect immediately following the Sale. Philips Comment: Philips would be open to
waiving its right to terminate the contract immediately upon 10 days post change
of control in exchange of a termination for convenience provision modification
of 180 days prior written notice to 90 days. This document seeks to alter our
arrangement under the DMS contract and Philips is open to that based on the
above.




DMS HEALTH TECHNOLOGIES, INC.
sig1a01.jpg [sig1a01.jpg]




Accepted and agreed to:


PHILIPS HEALTHCARE,
a division of Philips Electronics
North America Corporation


sig2.jpg [sig2.jpg]





